                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11

KONA GRILL,INC., et al.,l                                 ) Case No.: 19-10953(CSS)
                                                            Jointly Administered
                                   Debtors.               )


 NOTICE OF AGENDA FOR HEARING SCHEDULED ON AUGUST 22,2019 AT 10:40
A.M..(PREVAILING EASTERN TIME),BEFORE THE HONORABLE CHRISTOPHER
~. ~ONTCHI AT THE Ule1ITED STATES BANKRUPTCY COURT FOR THE DISTRICT
    OF DELAWARE,LOCATED AT 824 NQRTH MARKET STREET,5TH FLO()IZ,
           COURTROOM NO.6, WILMINGTON,DELAWARE 198012



MATTER GOING FORWARD:

         Motion for Entry of an Order Pursuant to Section 365(d)(4) of The Bankruptcy Code
         Extending the Time Within Which the Debtors Must Assume or Reject Unexpired Leases
         of Nonresidential Real Property [Filed: 8/15/19](Docket No. 337)

         Response Deadline: August 22, 2019, at 10:00 a.m.

         Responses Received: None as of the date of this Notice of Agenda.

         Related Documents:

         a.      [Proposed] Order Pursuant to Section 365(d)(4) of The Bankruptcy Code
                 Extending the Time Within Which the Debtors Must Assume or Reject Unexpired
                 Leases of Nonresidential Real Property [Filed: 8/15/19](Docket No. 337, Exhibit
                 A)

         b.      [Signed] Order Granting Motion to Shorten Notice Period and Schedule
                 Expedited Hearing on Motion for Entry of an Order Pursuant to Section 365(d)(4)


1 The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
  (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
  Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
  International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
  above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.
2 Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
 (866-582-6878)or by facsimile (866-533-2946).


DOCS DE225026.1 50045/002
                 of the Bankruptcy Code Extending the Time Within Which the Debtors Must
                 Assume or Reject Leases of Nonresidential Real Property [Filed: 8/15/19]
                 (Docket No. 339)

        c.       Notice of Hearing on Pursuant to Section 365(d)(4) of The $ankruptcy Cpde
                 Extending the Time Within Which the Debtors Must Assume or Reject Unexpired
                 Leases of Nonresidential Real Property [Filed: 8/15/19](Docket No. 340)

        Status: This matter will go forward.



Dated: August 20, 2019

                                               PACHULSKI STANG ZIEHL &JONES LLP


                                               /s/James E. O'Neill
                                               Jeremy V. Richards(CA Bar No. 102300)
                                               James E. O'Neill(DE Bar No. 4042)
                                               John W. Lucas(CA Bar No. 271038)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801)
                                               Telephone: (302)652-4100
                                               Facsimile:(302)652-4400
                                               E-mail:jrichards@pszjlaw.com
                                               joneill@pszjlaw.com
                                               jlucas@pszjlaw.com

                                               Attorneysfor Debtors and Debtors in Possession




DOCS DE:225026.1 50045/002                       ~
